DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 28 July 2020 has been entered in full.  Claims 8, 10, and 11 are amended.  Claims 1-7, 9, and 12-14 are cancelled.  Claims 15-32 are added.
Claims 8, 10, 11, and 15-32 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8, 10, and 11, drawn to a method for decreasing the amount of IRAK-1 produced by a cell, in the reply filed on 28 July 2020 is acknowledged.
Claims 8, 10, 11, and 15-32 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Sequence Compliance
1.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the specification discloses primer sequences at page 34, lines 28 and 29 that are not accompanied by the required reference to the relevant sequence identifiers.  This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.

Claim Objections
2.	Claims 10, 11, 22, and 28 are objected to because of the following informalities:  
2a.	  Claims 11 and 12 recite the acronym “MD-2” without first defining what it represents in each independent claims.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
2b.	Claim 10 recites the acronym “IRAK-1” without first defining what it represents in each independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
2c.	Claims 22 and 28 recite the acronym “KDO” without first defining what it represents in each dependent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  It is noted that although claim 16 defines “KDO”, claims 22 and 28 do not depend from claim 16. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 15, 19, 20, 21, 25, 26, 27, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claims 15, 21, and 27 are rejected as vague and indefinite for reciting the term “soluble CD83-m3 (or sCD83-m3)” as the sole means of identifying the soluble CD83 protein.  It is not clear what the “m3” designation represents. Mutant?  Mature?  Methylated?  Or, something else?  The use of laboratory designations to identify a particular protein renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. It is also well known in the art that molecule names can be altered, deleted, amended, or revised over time by inventors and authors. Hence, one of ordinary skill in the art and or competitors would be unable to discern the bounds of the claimed invention. 

3b.	Claims 20, 26, and 32 are rejected as vague and indefinite for reciting the term “9B4” as the sole means of identifying the reference antibody. The use of laboratory designations only to identify a particular antibody renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. See for example Schmechel et al., U.S. Patent 7,368,256;; Stitt et al., US 2012/0003235, page 2, [0036], pages 46-47, Tables 1-2.  It is also well known in the art that molecule names can be altered, deleted,  

3c.	Claims 19, 20, 25, 26, 31, and 32 are rejected as being indefinite because it is not clear what antibody is being referred to in line 1.  For instance, claims 19, 25, and 31 recite “wherein said antibody competes for binding”.  Likewise, claims 20, 26, and 32 recite “wherein said antibody does not compete for binding”.  However, independent claims 8, 10, and 11, from which claims 19, 20, 25, 26, 31, and 32 ultimately depend, recite three different antibodies—a bispecific antibody, an anti-MD2 antibody, and an anti-CD44 antibody.  Therefore, it is not clear which antibody the dependent claims are referencing.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 15-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	Claim 8 is directed to a method for decreasing the amount of IRAK-1 produced by a cell, comprising exposing said cell to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  Claim 10 recites a method for decreasing the amount of IRAK-1 produced by a population of cells, comprising exposing said population of cells to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  Claim 11 recites a method for increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface, comprising the step of exposing said cell to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  Rejected claims 15, 21, and 27 recite that said at least one anti-MD-2 antibody or antigen-binding fragment competes with soluble CD83(sCD83)-m3 for binding to MD-2.  Rejected claims 16, 22, and 28 recite that said at least one anti-MD-2 antibody or antigen-binding fragment thereof competes with KDO for binding to MD-2.  Rejected claims 17, 23, and 29 recite that wherein said at least one anti-CD44 antibody or antigen-binding fragment thereof competes for CD44 binding with the reference antibody VFF-6, VFF-7, or VFF-18.  Rejected claims 18, 24, and 30 recite wherein said at least one anti-CD44 antibody or antigen-binding fragment thereof does not compete for CD44 binding with the reference antibody IM7.  Rejected claims 19, 25, and 31 recite where said antibody competes for binding to MD-2 with the reference antibody 288307.  Lastly, rejected claims 20, 26, and 32 recite 
	The specification of the instant application teaches that the invention provides a bispecific antibody comprising at least one anti-MD-2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen-binding fragment thereof (page 11, lines 27-29).  The specification continues to indicate that said at least one anti-MD-2 antibody or antigen-binding fragment thereof competes with sCD83-m3, LPS, or KDO for binding to MD-2 (page 11, lines 29-31).  The specification discloses that the anti-MD-2 antibody binds to a portion of the MD-2 molecule in the region between Glu17 and Asn160 or that competes for binding to this region with reference antibody 288307 (page 12, lines 21-24).  The specification teaches that said at least one anti-CD44 antibody or antigen-binding fragment thereof competes for CD44 binding with a reference antibody such as, for example, VFF-6, VFF-7, or VFF-18 (page 11, line 31 through page 12, lines 1-2).  The specification states that said at least one anti-CD44 antibody or antigen-binding fragment thereof does not compete for CD44 binding with a reference antibody such as, for example IM7 (page 12, lines 2-4).  The specification does not teach any bispecific antibodies that bind MD-2 and CD44, only that bispecific antibodies that bind to CD14, CD44 (and variant forms CD11b or CD11a), MD-2 that are associated with the sCD83 binding site or are the sCD83 binding site could mimic the effects of conformational or structural changed induced as a consequence of sCD83 binding (page 44, lines 10-26; emphasis added by the Examiner). The specification discloses that in this manner, bispecific antibodies could induce anti-inflammatory signals or tolerogenic signals through the TLR4 receptor similar to the role played by sCD83 (page 44, lines 24-26).  It is noted that at page 46, Table 5 lists five different antibody clones that bind CD44 and two antibodies that bind MD-2.  The prior art also Viriyakosol et al., Hybridoma 25(6): 349-357, 2006; Jordan et al., Front Immunol 6: 182, 2015;  Murphy et al., FASEB 19(3): 446-448, 2005; Zheng et al., J Cell Biol 103(2): 485-495, 1995).  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, competes with sCD83-m3 for binding to MD-2 or that the anti-MD-2 antibody competes with KDO for binding to MD-2; (ii) a specific functional characteristic that the anti-CD44 antibody portion of the bispecific antibody competes for CD44 binding with reference antibody VFF-6, VFF-7, or VFF-18; (iii) a specific functional characteristic that the anti-CD44 portion of the bispecific antibody does not compete for CD44 binding with reference antibody IM7; (iv) a specific functional characteristic that the antibody competes for binding to MD-2 with reference antibody 288307; and (v) a specific functional characteristic that the antibody does not compete for binding to MD-2 with reference antibody 9B4 and/or MTS510.    There is no identification of any particular sequence or structure of the administered bispecific antibody or fragment thereof that must be conserved in order to provide the required functions of competing for binding (or not competing for binding) with another molecule or antibody.  Thus, the instant method claims of 15-32 are drawn to a genus of bispecific antibodies and fragments thereof that compete for binding (or not) with another molecule or antibody.  
In this case, the specification clearly teaches that only one of the two MD-2 antibodies tested (clone 288307) partially blocks sCD83 binding to 49.2% versus 63% for clone 9B4 (page 39, lines 12-13).  The specification adds that antibody clone MTS510 with specificity for complexed TLR4/MD-2 did not block CD83 binding (page 39, lines 13-14).  The specification continues to teach that anti-CD44 antibodies 515, 153C1, and 5F12 completely block sCD83 binding to surface monocytes (page 39, lines 15-19; Figure 4D).  If sCD83 is pre-mixed with soluble MD-2 prior to addition to the cells, cell surface binding was restored even in the presence 
The specification fails to disclose and there is no art-recognized correlation between the structure of the genus of anti-MD-2 and anti-CD44 antibodies and fragments thereof and the functions of competing (or not competing) for binding to MD-2 and CD44 with other reference molecules or antibodies. In other words, the specification does not teach any antibodies which result in anti-MD-2 and anti-CD44 antibodies with the claimed required functional characteristics. Furthermore, although the prior discloses numerous anti-MD-2 and anti-CD44 antibodies, it is not clear if any of these antibodies meet the specific limitations recited in the instant claims. Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed structure of the genus of “competing” and “not competing” anti-MD-2 and anti-CD44 antibodies and fragments of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


5.	Claims 8, 10, 11, and 15-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 is directed to a method for decreasing the amount of IRAK-1 produced by a cell, comprising exposing said cell to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  Claim 10 recites a method for decreasing the amount of IRAK-1 produced by a population of cells, comprising exposing said population of cells to a bispecific antibody 
	The specification of the instant application teaches that soluble CD83 (sCD83) signals through the TLR4/MD-2 co-receptor by downregulating IRAK-1 expression, leading to an altered signaling cascade towards an anti-inflammatory response (page 4, lines 18-25; page 5, lines 23-31; page 7, lines 4-14; bottom of page 41 through page 42; Figure 7A-7E; Figure 10).  The specification also indicates that the sustained loss of IRAK-1 results in the production of PGE2 and IL-10 and increased IDO activity, all of which have the combined effect of inhibiting T cell activation (page 7, lines 4-14; page 9, lines 14-21; bottom of page 43 through page 44, could mimic the effects of conformational or structural changed induced as a consequence of sCD83 binding (page 44, lines 10-26; emphasis added by the Examiner). The specification discloses that in this manner, bispecific antibodies could induce anti-inflammatory signals or tolerogenic signals through the TLR4 receptor similar to the role played by sCD83 (page 44, lines 24-26).  
However, the specification of the instant application does not teach any methods or working examples that indicate a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen-binding 1α generation and COX2 expression in endothelial cells while non-signaling anti-CD44 antibody, Bric238, does not affect either 6-keto-PGF1α generation and COX2 expression (FASEB J 19(3): 446-448, 2005; bottom of page 4 through the top of page 5; Figure 2A, 2B; Figure 5A).  Murphy et al. continue to that teach anti-CD44 antibodies IM7 and KM201 are blocking antibodies that inhibit HA-induced endothelial Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Furthermore, a large quantity of experimentation would be required of the skilled artisan to identify and screen for (i) anti-MD-2 antibodies that compete with sCD83-m3 for binding to MD-2; (ii) anti-MD-2 antibodies that compete with KDO for binding to MD-2; (iii) anti-CD44 antibodies that compete for CD44 binding with reference antibody VFF-6, VFF-7, or VFF-18; (iv) anti-CD44 antibodies that do not compete for CD44 binding with reference antibody IM7; 
	Due to the large quantity of experimentation necessary to (A) identify and screen for (i) anti-MD-2 antibodies that compete with sCD83-m3 for binding to MD-2; (ii) anti-MD-2 antibodies that compete with KDO for binding to MD-2; (iii) anti-CD44 antibodies that compete for CD44 binding with reference antibody VFF-6, VFF-7, or VFF-18; (iv) anti-CD44 antibodies that do not compete for CD44 binding with reference antibody IM7; (v) antibodies that compete for binding to MD-2 with reference antibody 288307; and (vi) antibodies that do not compete for binding to MD-2 with reference antibody 9B4 and/or MTS510 and then (B) decrease the amount of IRAK-1 produced by a cell(s) or increase the amount of IL-10 secreted by a cell expressing CD14 on its cell surface by exposing said cell(s) to a bispecific antibody comprising any anti-MD2 antibody or antigen-binding fragment thereof and any anti-CD44 antibody or antigen-binding fragment thereof; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the 





Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Horvatinovich et al.  J Immunol 198: 2286-2301, 2017 (teachings of the instant specification)

Review of bispecific antibodies
Brinkmann et al.  MABS 9(2): 182-212, 2017
Wang et al. Antibodies 8: 43, 2019 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
19 April 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647